PER CURIAM.
— The respondents in each of these cases move a dismissal of the appeals upon the ground that the un*243dertaking in each is void for ambiguity. The appeals are from judgments and orders refusing new trials. Each undertaking is in form and substance like the undertaking considered in Watkins v. Morris, 14 Mont. 354, 36 Pac. 452, and Ramsey, v. Burns, 24 Mont. 234, 61 Pac. Rep. 129. Upon the authority of Watkins v. Morris, and Ramsey v. Burns, supra, the motions must be denied, and it is so ordered.

Denied.